Case 4:21-mj-00506-CDL Document 1 Filed in USDC ND/OK on 07/15/21 Page 1of5

AO 91 (Rev. 08/09) Criminal Complaint Le

%
UNITED STATES DISTRICT COURT Sen, g ly & vy)

 

for the oh X
Northern District of Oklahoma “rar Ce,, 7
Pe
United States of America ) “oven
v. ) ~ry.. ,
) Case No. Air-my- Se ODL
)
)
CAMARAN BLAKE BREAZEALE )
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of July 13, 2021 in the county of Tulsa in the
Northern District of Oklahoma, the defendant(s) violated:

Code Section Offense Description

18 U.S.C. §§ 1151, 1153, and 2111 First Degree Robery in Indian Country

This criminal complaint is based on these facts:
See Attached Affidavit TFO Kristie Behar, FBI

& Continued on the attached sheet.

Sex (Seay

o = Ce
Complainant's signature

TFO Kristie Behar, FBI

Printed name and title

 

Sworn to and signed via telephone.
soo
Date: y [ (Yr AA Abs
Judge’s signature

City and state: Tulsa, OK Christine D. Little, United States Magistrate Judge
Printed name and title

 
Case 4:21-mj-00506-CDL Document 1 Filed in USDC ND/OK on 07/15/21 Page 2 of 5

Affidavit in Support of an Arrest Warrant

In the Northern District of Oklahoma
I, Kristie Behar, being duly sworn under oath, do hereby depose and state:

Introduction

1. 1am a Task Force Officer with the Federal Bureau of Investigation. I have been
employed as a Police Officer in the City of Sand Springs, since 1998. As a result of my
employment with the Sand Springs Police Department, my duties include, but are not
limited to, the investigation and enforcement of Robberies and other crimes within the City

of Sand Springs.

2. As part of my duties as a detective, I investigate criminal violations relating to crime in
Indian Country, to include Robbery in the First Degree, in violation of 18 U.S.C. §§ 1151,
1153 and 2111. I have received training in Indian Country and violent crimes and have

investigated violent crimes in Indian Country.

3. The facts and statements in this affidavit are based in part on information provided by
other law enforcement officers and on my personal observations and training and
experience as a Detective for Sand Springs Police Department. This affidavit is intended to
show merely that there is sufficient probable cause for the requested warrant and does not

set forth all of my knowledge about this matter.

4. It is my belief that an Indian male known as Camaran Blake Breazeale, “Breazeale”,
(DOB:XX/XX/1992) has violated 18 U.S.C. §§ 1151, 1153 and 2111, First Degree Robbery
in Indian Country. On or about July 13", 2021, Breazeale, an enrolled member of the

Cherokee Nation, came into the business A&S Fuels, and made contact with an individual
Case 4:21-mj-00506-CDL Document 1 Filed in USDC ND/OK on 07/15/21 Page 3 of 5

identified as Abdul Zahid, owner and employee, with the intent to commit some crime
therein, in the Northern District of Oklahoma. The robbery took place at 5500 S. SH 97,
Sand Springs, Ok, which is within “Indian Country” as defined under 18 U.S.C.§1151.

The Source of My Information and Grounds for My Beliefs Are As Follows:

5. Iam informed by SSPD Officer Timothy Freeman #249 that he was called to the
above location. He is cross deputized by the MCN to investigate tribal crimes on Indian
Country. He reported that he arrived and spoke with Abdul Zahid, who wished to have a
male that was loitering removed off his property. Officer Freeman made contact with the
male who was now just to the south of the property and advised him that he needed to

leave, then the male did so by walking north to the store next door.

6. Approximately 20 minutes later, the male returned and went inside the store where
Abdul Zahid was currently. The male came back out of the store and over to a parked car to
the north of the store, at which time Officer Freeman heard the driver state, “get the hell
out”. Officer Freeman went over to the male again and that was when a customer / witness
came running out of the store and stated, “there is a guy on the floor covered in blood”.
The male then walked up to Officer Freeman and stated, “he gave me that” handing over
cash and had on his right hand what appeared to be red blood. Officer Freeman secured the
male in handcuffs and in his patrol unit, then rendered aid inside the store to Abdul Zahid.

Officer Freeman determined the male’s identity to be Camaran Blake Breazeale.

7, The victim Abdul Zahid had become unconscious and was transported by ambulance

for major visible injuries to his face and head area.

8. The video of the entire incident shows the following:
Case 4:21-mj-00506-CDL Document 1 Filed in USDC ND/OK on 07/15/21 Page 4 of 5

-Breazeale came in and stated to Abdul “this is my store, give me everything now.”

- Breazeale went around to the back of the counter and strikes Abdul with his right fist and

knocks him to the ground. While this is occurring, Abdul is telling Breazeale to leave. ©

- Breazeale continues striking Abdul and telling Abdul “this is not your land.” Then
Breazeale grabs a shotgun from the shelf and tells Abdul “stop don’t move, or I will shoot

”

you

- Breazeale takes the butt of the shotgun, stands over Abdul and'strikes Abdul with it

approximately 6 times while telling Abdul to “shut up.”

- Breazeale walks over to the cash register and takes all the paper money from the drawer

and walks out the same door he walked in, as a customer walks in the same door

- As Breazeale is leaving the store, a customer walks in and sees Abdul lying on the ground.
The customer then found Officer Freeman and told him there was a man on the floor of the

store covered in blood.

9. I have confirmed through Cherokee Tribal Dispatch that the defendant is an enrolled

member of the Cherokee Nation.

10. The above described crimes all occurred in the Northern District of Oklahoma and in

Indian Country, specifically, the Muscogee-Creek Nation.
Case 4:21-mj-00506-CDL Document 1 Filed in USDC ND/OK on 07/15/21 Page 5 of5

Conclusion

Based on the information set forth in this affidavit, I submit there is probable cause to
believe that Camaran Blake Breazeale has violated 18 U.S.C. §§ 1151, 1153 and 2111, First

Degree Robbery in Indian Country.

Sex {Ces P13

Kristie Behar, Task Force Officer
Federal Bureau of Investigation

 

{ebaph-n

Subscribed and sworn to befere-me on the le ay of July, 2021

(are

Christine D. Little
United States Magistrate Judge
